Citation Nr: 0022558	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-02 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left 
spermatocele.

2.  Entitlement to an initial disability rating higher than 
10 percent for a left (minor) ulnar neuropathy.

3.  Entitlement to a higher initial disability rating for 
bilateral thumb arthritis, rated as noncompensably disabling 
effective from July 1, 1996, and rated as 10 percent 
disabling effective from October 8, 1998.

4.  Entitlement to an initial disability rating higher than 
10 percent for gastroesophageal reflux disease.

5.  Entitlement to an initial disability rating higher than 
10 percent for tinnitus.

6.  Entitlement to a compensable initial disability rating 
for hearing loss.

7.  Entitlement to a compensable initial disability rating 
for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1997 and November 
1998 by the Department of Veterans Affairs (VA) Houston, 
Texas, Regional Office (RO).  

The Board notes that the appeals for higher evaluations arise 
from the initial rating decision which established service 
connection for the disabilities and assigned the initial 
disability evaluations.  Therefore, the entire rating period 
is to be considered, including the possibility of staged 
ratings (i.e., separate ratings for separate periods of time) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The issues have been characterized 
accordingly.


FINDINGS OF FACT

1.  The veteran has not presented competent evidence that he 
currently has a left spermatocele.

2.  The left (minor) ulnar neuropathy has not resulted in 
more than mild incomplete paralysis of the ulnar nerve.

3.  Prior to October 8, 1998, there was no X-ray evidence of 
arthritis of the thumbs. Subsequent to that date, the 
bilateral thumb arthritis is manifested by X-ray findings 
showing involvement of two minor joint groups, but has not 
resulted in limitation of motion of the thumbs.

4.  The gastroesophageal reflux disease is not productive of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.

5.  The tinnitus has not resulted in an unusual or 
exceptional disability picture with marked interference with 
employment or frequent hospitalizations.

6.  The average pure tone hearing loss on authorized 
audiological evaluation in September 1999 was 18 decibels in 
the right ear and 19 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 78 
percent in the right ear and 84 percent in the left ear.  

7.  The veteran's hemorrhoids are no more than moderate in 
degree, and are not large, thrombotic, irreducible, with 
excessive redundant tissue, or evidencing frequent 
recurrences, and have not caused anemia.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a left spermatocele 
is not well grounded.  38 U.S.C.A. § 5107 (West 1999).  

2.  The criteria for an initial disability rating higher than 
10 percent for left (minor) ulnar neuropathy are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (1999).

3.  The criteria for a compensable rating for bilateral thumb 
arthritis prior to October 8, 1998, and the criteria for a 
disability rating higher than 10 percent subsequent to that 
date are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5003, 
5224 (1999).

4.  The criteria for an initial disability rating higher than 
10 percent for gastroesophageal reflux disease are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.115, 
Diagnostic Code 7346 (1999).

5.  The criteria for an initial disability rating higher than 
10 percent for tinnitus are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.87a, Diagnostic Code 
6260 (1999).

6.  The criteria for a compensable initial rating for hearing 
loss are not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).

7.  The criteria for a compensable initial rating for 
hemorrhoids and anal fissures are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 
7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

I.  Entitlement To Service Connection For A Left 
Spermatocele.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991). Service 
connection may also be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  Alternatively, a claim may be 
well grounded by showing a link to service based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

The veteran's service medical records, including the report 
of a medical examination conducted in October 1978, contain a 
diagnosis of a left spermatocele.  The post-service medical 
evidence, however, does not contain competent medical 
evidence that the veteran currently has such a disorder.  A 
post service medical treatment record from a service medical 
facility dated in July 1996 shows that the veteran was 
treated for a right (not left) testicle disorder.  It was 
noted that he had a history of a left testicular mass that 
was removed in 1981.  On examination, the only abnormality 
noted was swelling on the right side.  Similarly, an 
emergency room report from the Park Place Medical Center 
dated in July 1991 shows that the veteran was treated for 
swelling of the right testicle, but does not contain any 
mention of problems with the left testicle.  

The report of a genitourinary examination conducted by the VA 
in October 1998 shows that the veteran said that he had a 
history of surgery for a left spermatocele in 1981, but had 
no problems on the left side since then.  On examination, the 
testicles were descended and normal.  The right epididymal 
area was slightly tender, but there were no abnormal findings 
on the left.  The report of a genitourinary examination 
conducted by the VA in September 1999 contains similar 
information.  Although it was noted that the testicles were 
mildly tender bilaterally, no specific disorder of the left 
testicle was diagnosed.  

In summary, the veteran has not presented any competent 
medical evidence that he currently has a left spermatocele.  
A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Accordingly, the Board concludes that the claim for service 
connection for a left spermatocele is not well grounded.  
Because the claim is not well grounded, there is no further 
duty on the part of the VA to develop evidence with respect 
to the claim.  See 38 U.S.C.A. § 5103 (West 1991); McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).





II.  Entitlement To An Initial Disability Rating Higher Than
 10 Percent For Left (Minor) Ulnar Neuropathy.

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claims for higher initial 
ratings are "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  He has declined the opportunity to have a 
personal hearing.  The Board does not know of any additional 
relevant evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities. The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing a claim for an increased rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  Disability in the fields of 
neurological conditions is ordinarily to be rated in 
proportion to the impairment of motor, sensory, or mental 
function.  See 38 C.F.R. § 4.120 (1999).  Neuritis, cranial 
or peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe 
incomplete paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by the organic 
changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, moderately 
severe, incomplete paralysis.  See 38 C.F.R. § 4.123 (1999).  
Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See 
38 C.F.R. § 4.124 (1999).  

The veteran's medical records indicate that he is right hand 
dominant.  38 C.F.R. § 4.69 (1999).  Under Diagnostic Code 
8516 (1999), a 10 percent disability rating is warranted for 
mild incomplete paralysis of the ulnar nerve.  A 20 percent 
rating is warranted for moderate incomplete paralysis of the 
ulnar nerve of the minor extremity.  A 30 percent rating is 
warranted for severe incomplete paralysis of a minor 
extremity. The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, 
moderate degree.

The report of a general medical examination conducted by the 
VA in December 1996 shows that the veteran had a history of 
numbness and tingling in the ulnar distribution of the left 
arm, including the fifth and fourth fingers.  He stated that 
he had no weakness of the hands, but the numbness was 
persistent.  He said that a neurologist had told him that it 
was probably related to pressure in the elbow area and would 
go away, but that it had not gone away since his discharge 
from service.  On examination, deep tendon reflexes were 
present and equal.  There was decreased sensation to touch in 
the ulnar distribution of the left arm.  The pertinent 
diagnosis was probable ulnar pressure neuropathy.  

The report of an examination of the veteran's hand conducted 
by the VA in October 1998 shows that the veteran had a 
history of numbness to his ulnar digits since 1994.  He 
stated that this occurred acutely upon awakening.  It had not 
changed since its onset.  He had taken no medications for it 
and had never had any treatment for it.  He had been 
diagnosed with an ulnar neuropathy on that side.  On physical 
examination, there was diminished sensation to the ulnar 
nerve distribution.  He had a positive Tinel's at the elbow.  
He had no significant atrophy.  The pertinent diagnosis was 
history of ulnar neuropathy, left non-dominant arm, minimally 
symptomatic, stable.  

The report of an examination of the veteran's hands conducted 
by the VA in September 1999 shows that the veteran had a 
history of trouble with his left ulnar nerve.  He was right 
hand dominant and was currently employed at the Post Office.  
The veteran stated that about five years earlier, he began to 
notice diminished sensation throughout the ulnar nerve 
distribution on the left side.  He said that he had an EMG 
MCV study done and the results showed an ulnar nerve problem.  
At this time, he stated that the pain came up into the upper 
arm as well, and occasionally into the lateral aspect of the 
neck.  Examination of the left elbow revealed a full range of 
motion, flexion and extension.  Tinel's was negative over the 
cubital tunnel.  Reflexes were otherwise within normal 
limits.  Sensation was diminished in the ulnar distribution 
as well as through the CAP-1 distribution.  The pertinent 
impression was cubital tunnel syndrome versus lower cervical 
radiculopathy.  

The Board finds that the left (minor) ulnar neuropathy has 
not resulted in more than mild incomplete paralysis of the 
ulnar nerve.  The Board notes that the examination reports 
reflect impairment of the ulnar nerve which caused decreased 
sensation, but no impairment of the use of the hand.  Range 
of motion was normal, and deep tendon reflexes were present 
and equal.  Also, there was no evidence of disuse, either 
through atrophy, the condition of the skin, absence of normal 
callosity, or the like, as would be expected in a little used 
part of the musculoskeletal system.  See 38 C.F.R. § 4.40 
(1999).  The Board has considered the claim for a higher 
disability evaluation and finds such not to be in order under 
any other applicable diagnostic code.  See 38 C.F.R. §§ 
4.71a, Diagnostic Codes 5213, 5214, and 5215 (impairment of 
supination and pronation, and ankylosis or limitation of 
motion of the wrist); 4.73, Diagnostic Codes 5301-09, Note 
(minimum 10 percent rating for limitation of motion of the 
hand due to muscle impairment); 4.124a, Diagnostic Codes 8514 
and 8515 (ratings for incomplete paralysis of nerves 
affecting lateral wrist movement and ulnar inclination of the 
hand) (1999).  Accordingly, the Board concludes that the 
criteria for an initial disability rating higher than 10 
percent for left (minor) ulnar neuropathy are not met.

III.  Entitlement To A Higher Initial Disability
 Rating For Bilateral Thumb Arthritis.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  The 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion nor will they be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5014, 
inclusive.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
(1999).  

Under Diagnostic Code 5224, a 10 percent rating is warranted 
if there is favorable ankylosis of the thumb.  A 20 percent 
rating is warranted if there is unfavorable ankylosis.  Under 
38 C.F.R. § 4.31 (1999), however, when the requirements for a 
compensable evaluation are not met, a zero percent rating 
shall be assigned.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1999).

A VA radiology report dated in December 1996 shows that X-
rays of the veteran's hands were interpreted as showing (1) a 
normal left hand without degenerative changes or evidence of 
acute injury, and (2) a right hand with small well corticated 
bone fragments lateral to the scaphoid bone which may 
represent prior trauma.  

The report of an examination of the veteran's hand conducted 
by the VA in October 1998 shows that the veteran reported 
that over the previous seven years he had noticed the onset 
of stiffness in both thumbs on awakening in the morning.  He 
said that he actually had to manipulate the thumbs to get 
them straight.  Afterwards, he had minimal symptoms with 
regard to his hands.  On examination, there was a normal 
range of motion of the interphalangeal joints of both thumbs 
and at the metacarpal phalangeal joints.  No crepitation was 
appreciated.  There was no pain at the base of the thumb.  He 
had no significant atrophy.  X-rays of the hands showed some 
mild degenerative changes at the level of the metacarpal 
phalangeal joints as well as at the interphalangeal joints of 
both hands.  The impression was bilateral thumb degenerative 
change, mild with minimal symptoms.    

The report of an examination of the veteran's hands conducted 
by the VA in September 1999 shows that the veteran said that 
he had gradual onset of pain in both thumbs to the metacarpal 
joint several years ago.  He sought medical treatment for it 
in 1992.  He denied any history of trauma.  He stated that it 
had mostly been on the left.  He stated that he had been told 
that he had arthritis in the thumbs.  He took 
antiinflammatory medications as needed.  X-rays reportedly 
showed mild degenerative changes at the metacarpal phalangeal 
joints bilaterally, the left worse than the right.  The 
pertinent impression was degenerative joint disease, 
bilateral metacarpal phalangeal joints.  

The Board finds that prior to October 8, 1998, there was no 
X-ray evidence of arthritis of the thumbs.  Accordingly, a 
noncompensable rating was warranted for that period of time.  
Subsequent to that date, the bilateral thumb arthritis has 
been manifested by X-ray findings showing involvement of two 
minor joint groups, but has not resulted in limitation of 
motion of the thumbs.  In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Accordingly, the Board concludes that the 
criteria for an initial disability rating higher than 10 
percent for bilateral thumb arthritis are not met.

IV.  Entitlement To An Initial Disability Rating Higher Than 
10 Percent
 For Gastroesophageal Reflux Disease.

Gastroesophageal reflux disease may be rated under Diagnostic 
Code 7346 which provides that a 10 percent rating is 
warranted where the disorder is manifest by two or more of 
the symptoms for the 30 percent evaluation of less severity.  
A 30 percent rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is warranted if there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.

The report of a general medical examination conducted by the 
VA in December 1996 shows that the veteran said that he had 
chronic heartburn and epigastric pain.  He said that while in 
the military he had an upper GI which was negative.  He was 
told that he had gastroesophageal reflux.  He had been 
treated with H2 inhibitors with some success, although 
occasionally he still had a significant amount of heartburn.  
The pertinent diagnosis was gastroesophageal reflux.  

The report of a hiatal hernia examination conducted by the VA 
in October 1998 shows that the pertinent diagnosis was 
gastroesophageal reflux disease.  The veteran reportedly had 
acid reflux which caused him to have burning and pain in his 
chest up to his throat which woke him up at night.  The 
veteran stated that it was not relieved with Maalox, but that 
if he took an H2 blocker like Zantac or Pepcid AC on a 
regular basis, he usually did not have symptoms.  Only if he 
did not take these medications did he have symptoms five out 
of seven days.  

The report of an upper GI series conducted by the VA in 
October 1998 shows that no abnormalities were seen in the 
stomach, duodenum or esophagus.  The report of a barium 
swallow procedure conducted the same month shows that the 
impression was no abnormalities in esophagus.  

The report of a hiatal hernia and esophagus examination 
conducted by the VA in September 1999 shows that the veteran 
had a history of symptoms of reflux.  The veteran said that 
since September 1990 he had been getting heartburn almost 
every day.  He said that the symptoms were worse at night, 
and that he was often awoken  from sleep with the feeling 
that he was drowning in his own secretions.  He said that he 
would then get up, cough a lot, feel nauseated and vomit a 
foamy liquid which was white in color.  He said that for the 
last two weeks this was occurring almost every night.  The 
veteran said that he felt better after vomiting.  There was 
no history of any dysphagia.  The veteran also complained of 
epigastric discomfort.  This was located up high just below 
the sternum.  The discomfort increased with local pressure, 
but was not otherwise affected by any factor.  The veteran 
said that his symptoms of heartburn were increased when he 
ate tomatoes or when he lies down flat on a bed.  The veteran 
said that the symptoms were relived by vomiting and by the 
use of antacids and H2 receptor antagonists.  There was no 
history of any gastrointestinal bleeding.  The veteran's 
appetite was good, and his weight had been without any major 
changes in the last several years.  

The VA examiner noted that an upper GI examination had been 
performed by the VA in October 1998 and no abnormalities were 
seen in the stomach, duodenum, or esophagus.  In particular, 
there was no evidence of any reflux disease, no esophagitis, 
and no evidence of any esophageal stricture or narrowing.  
The veteran said that he also had an 
esophagogastroduodenoscopy performed which was normal.  On 
physical examination, the veteran was 220 pounds.  The 
abdomen was soft, and there was no evidence of any 
organomegaly.  There was no hepatosplenomegaly and no free 
fluid.  The assessment was that the veteran had a long 
history suggestive of gastroesophageal reflux.  The veteran 
had heartburn and regurgitation.  However, the examiner noted 
that lab tests did not show any esophagitis or any esophageal 
ulcers or stricture formation. 

The Board finds that gastroesophageal reflux disease is not 
productive of persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, and considerable 
impairment of health.  The Board notes that the presence of 
only two of these symptoms (such as epigastric distress and 
vomiting) is consistent with the currently assigned 10 
percent rating.  There is no indication in the medical 
evidence that the veteran suffers from impairment of health 
due to his service-connected gastrointestinal disorder.  
Accordingly, the Board concludes that the criteria for an 
initial disability rating higher than 10 percent for 
gastroesophageal reflux disease are not met.


V.  Entitlement To An Initial Disability Rating
 Higher Than 10 Percent For Tinnitus.

The report of an ear disease examination conducted by the VA 
in December 1996 shows that the veteran reported having 
hearing loss and high pitched, constant, loud ringing in both 
ears as a result of noise exposure to weaponry.  He said that 
the tinnitus could disrupt his concentration.  The report of 
an ear examination conducted by the VA in October 1998 shows 
that the veteran reported having tinnitus for 13 years.  He 
said that it was bilateral, constant, and non-pulsatile.  The 
report of an ear disease examination conducted by the VA in 
September 1999 shows that the veteran reported having 
tinnitus which was in both ears.  He said that it comes and 
goes, but that it was present every day.  

Under Diagnostic Code 6260, a 10 percent rating is warranted 
for recurrent tinnitus.  The rating schedule does not provide 
for a rating higher than 10 percent for tinnitus.  The Board 
finds that an extraschedular rating is not warranted under 
38 C.F.R. § 3.321(b) (1999) as the veteran has not made any 
contentions, nor is there any evidence, that the disorder 
presents an unusual or exceptional disability picture with 
such factors as marked impairment of employment or frequent 
periods of hospitalization.  Accordingly, the claim for an 
initial disability rating higher than 10 percent for tinnitus 
must be denied.

VI.  Entitlement To A Compensable Initial Rating For Hearing 
Loss.

During the pendency of this appeal, the regulations 
pertaining to rating diseases of the ear and other sense 
organs were revised, effective June 10, 1999.  The intended 
effect of the revisions is to update the rating schedule to 
ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that have occurred since the last review.  See 64 Fed. Reg. 
25202-25210 (1999).  The RO has considered the veteran's 
claim under the revised regulations.  The Board notes that 
the criteria for rating hearing loss remain essentially the 
same other than specific criteria which are applicable only 
to exceptional patterns of hearing loss which are not present 
in this case.  

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85 (1999).  The 
results are then analyzed using tables contained in 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1999).  

On the authorized audiological evaluation in September 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
15
20
LEFT
15
20
20
15
20

The average loss in the right ear was 18 decibels, while the 
average loss in the left ear was 19 decibels.  Speech 
audiometry revealed speech recognition ability of 78 percent 
in the right ear and of 84 percent in the left ear.  The 
Board notes that previous VA examinations have reflected a 
lesser degree of hearing loss.  

Under Table VI contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores for the 
right ear demonstrated during the VA examinations correspond 
to category III, and the scores for the left ear correspond 
to category II.  The intersection point for these categories 
under Table VII shows that the hearing loss does not exceed 
the levels contemplated for the currently assigned 
noncompensable rating.  Accordingly, the Board concludes that 
the criteria for a compensable initial disability rating for 
bilateral defective hearing are not met.

VII.  Entitlement To A Compensable Initial Rating For 
Hemorrhoids.

Under 38 C.F.R. § 4.114, Diagnostic Code 7336 (1999), a 
noncompensable rating is warranted where hemorrhoids are mild 
or moderate in degree.  A 10 percent rating is warranted 
where they are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating is warranted where there is persistent 
bleeding with secondary anemia, or with fissures.

The report of an examination conduced by the VA in October 
1998 shows that rectal examination revealed that the veteran 
had an external hemorrhoid at 10 o'clock on the outside.  It 
was not bleeding.  There was no discharge or fistula.  It was 
slightly tender.  It was not thrombosed.  Stool was guaiac 
negative for blood.  The assessment was hemorrhoids.  

After considering the evidence of record pertaining to the 
veteran's hemorrhoids, the Board finds that the veteran's 
hemorrhoids are no more than moderate in degree.  The 
evidence reflects that they are not large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  There is also no evidence of 
persistent bleeding of such severity as to result in anemia 
nor is there evidence of fissures.  Accordingly, the Board 
concludes that the criteria for a compensable initial rating 
for hemorrhoids are not met.


ORDER

1.  Service connection for a left spermatocele is denied.

2.  An initial disability rating higher than 10 percent for 
left (minor) ulnar neuropathy is denied.

3.  An initial disability rating higher than 10 percent for 
bilateral thumb arthritis is denied.

4.  An initial disability rating higher than 10 percent for 
gastroesophageal reflux disease is denied.

5.  An initial disability rating higher than 10 percent for 
tinnitus is denied.

6.  A compensable initial rating for hearing loss is denied.

7.  A compensable initial rating for hemorrhoids is denied.  




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

